Title: John Adams to Abigail Adams, 11 June 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phila. June 11. 1795
          
          If I could take a Walk or a Ride to N. Y. in the Evening and come here again in the Morning how clever it would be!— I am Somewhat disappointed in not having recd a Line from you Since I left you—You are not sick I hope—
          Mr Jay Spent last Evening with me and let me into the History of the Treaty and Negotiation, explaining his Views of its intent and operation— I can Say nothing upon it at present.
          I have read 8 of Mr A’s Dispatches and 14 remain to be read.— Govt is much pleased with them.
          The Newspapers give you all the Public News.
          
            J. A
          
        